             Case 4:07-cv-05944-JST Document 5510 Filed 06/14/19 Page 1 of 8




1    ALLEN & OVERY LLP
     Michael S. Feldberg (pro hac vice)
2    John Roberti (pro hac vice)
     Andrew Rhys Davies (pro hac vice)
3
     1221 Avenue of the Americas
4    New York, NY 10020
     Telephone: (212) 610-6300
5    Facsimile: (212) 610-6399
     Email: michael.feldberg@allenovery.com
6           john.roberti@allenovery.com
7           andrewrhys.davies@allenovery.com

8    Attorneys for Defendants Samsung SDI Co., Ltd.;
     Samsung SDI America, Inc.; Samsung SDI Mexico S.A.
9    De C.V.; Samsung SDI Brasil Ltda.; Shenzhen Samsung
     SDI Co., Ltd.; Tianjin Samsung SDI Co., Ltd.; and
10
     Samsung SDI (Malaysia) Sdn. Bhd.
11
     [Additional Responding Parties and Counsel Listed on Signature Page]
12
                                  UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14                                   SAN FRANCISCO DIVISION

15
     IN RE: CATHODE RAY TUBE (CRT)                     Case No.: 07-cv-05944 JST
16   ANTITRUST LITIGATION
                                                       MDL No. 1917
17

18                                                     DEFENDANTS’ NOTICE OF FILING
     This document relates to:
                                                       PROPOSED ORDER ON MOTION TO
19                                                     VACATE OR CLARIFY 2010
     ALL INDIRECT PURCHASER ACTIONS
                                                       STIPULATION AND ORDER
20

21

22

23

24

25

26
27

28

27   NOTICE OF FILING PROPOSED ORDER ON MOTION TO                      CASE NO. 3:07-CV-05944-JST
     VACATE OR CLARIFY 2010 STIPULATION & ORDER
28
              Case 4:07-cv-05944-JST Document 5510 Filed 06/14/19 Page 2 of 8




1           Further to the argument on June 6, 2019, Defendants hereby file their proposed order on

2    the Motion to Vacate or Clarify 2010 Stipulation and Order (ECF No. 5469). Defendants and
3    movants have met and conferred, and have been unable to agree on a form of order to propose
4
     jointly to the Court.
5
            Defendants submit this proposed order recognizing that the Court has rejected their
6
     arguments in opposition to the motion to vacate or clarify, as set forth in Defendants’ opposition
7

8    (ECF No. 5484) and at argument on June 6, 2019. The proposed order is respectfully submitted

9    subject to those arguments.

10          Defendants also respectfully request that the Court consider the Defendants’ request
11   made at argument on June 6, 2019 to deny the motion without prejudice to renewal if and when
12
     an actual, concrete dispute arises between the parties as to whether the 2010 Stipulation and
13
     Order prevents the assertion of any claim.
14
            If, consistent with the Court’s tentative ruling, the Court enters an order granting the
15

16   motion at this stage, Defendants’ proposal to vacate Paragraph 5 of the 2010 Stipulation and

17   Order prospectively achieves the objective that movants have articulated, i.e. to ensure that it

18   does not prevent the future assertion of claims.
19
            Unlike movants’ proposed order (ECF No. 5469-1), Defendants’ proposal avoids the
20
     confusion that was evident at argument on June 6, 2019 about the potential effect of vacating the
21
     2010 Stipulation and Order in its entirety. In particular, Defendants’ proposed order avoids any
22
     argument that the Court is vacating the dismissal of state-law damages claims that certain
23

24   putative class representatives asserted in the Second Amended Complaint, and that were

25   dismissed by the Special Master’s September 2010 report and recommendation (ECF No. 768) as
26   adopted in the 2010 Stipulation (ECF No. 799, ¶¶ 1-4). Those dismissed claims include the
27

28
                                                 1
27   NOTICE OF FILING PROPOSED ORDER ON MOTION TO                         CASE NO. 3:07-CV-05944-JST
     VACATE OR CLARIFY 2010 STIPULATION & ORDER
28
              Case 4:07-cv-05944-JST Document 5510 Filed 06/14/19 Page 3 of 8




1    individual state-law damages claims asserted by the former putative representative from

2    Arkansas (Jerry Cook), see ECF No. 768, at 3-4, and from Massachusetts (Barbara Caldwell),
3    see id. at 8, 12-14, and the damages claims asserted under Montana law in the absence of any
4
     putative class representative from that State, see id. at 4-5.
5
             Although Defendants recognize that the Court has rejected their rule-of-mandate
6
     argument as a general matter, the “good cause” standard that governs a district court’s inherent
7

8    power to vacate its own interlocutory order does not authorize the Court to vacate its prior

9    dismissal of claims.1 Insofar as the 2010 Stipulation and Order dismissed claims, it is not

10   interlocutory because it merged into the July 2016 final judgment. See Indep. Living Ctr. of S.
11   California, Inc. v. Kent, 909 F.3d 272, 285 (9th Cir. 2018) (citing Am. Ironworks & Erectors,
12
     Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 897 (9th Cir. 2001)). And because this matter is
13
     before the Court on remand, this Court cannot “revisit its already final determinations unless the
14
     mandate allowed it.” United States v. Thrasher, 483 F.3d 977, 981-82 (9th Cir. 2007) (quotation
15

16   marks omitted). The mandate does not authorize this Court to revisit the dismissals effected by

17   the 2010 Stipulation and Order. To the contrary, as none of the plaintiffs whose claims were

18   dismissed by the 2010 Stipulation and Order filed appeals, the Ninth Circuit could not have
19
     reversed those dismissals. See Le v. Astrue, 558 F.3d 1019, 1022 (9th Cir. 2009) (party’s failure
20
     to file a notice of appeal “creates a jurisdictional bar”).
21
             Defendants respectfully request the opportunity to be heard before the Court enters any
22
     order differing from Defendants’ proposal.
23

24
     1
25            In City of Los Angeles, Harbor Division v. Santa Monica Baykeeper, 254 F.3d 882 (9th
     Cir. 2001), the district court was permitted to rescind its order certifying an appeal under 28
26   U.S.C. § 1292(b) for “good cause” precisely because that order remained interlocutory, as the
     district court acted before the Ninth Circuit accepted the certified interlocutory appeal. See id. at
27
     885-86.
28
                                                 2
27   NOTICE OF FILING PROPOSED ORDER ON MOTION TO                            CASE NO. 3:07-CV-05944-JST
     VACATE OR CLARIFY 2010 STIPULATION & ORDER
28
            Case 4:07-cv-05944-JST Document 5510 Filed 06/14/19 Page 4 of 8




1    Dated: June 14, 2019                      Respectfully submitted,

2
                                               /s/ Andrew Rhys Davies
3                                              ALLEN & OVERY LLP
                                               MICHAEL S. FELDBERG
4
                                               michael.feldberg@allenovery.com
5                                              ANDREW RHYS DAVIES
                                               andrewrhys.davies@allenovery.com
6                                              1221 Avenue of the Americas
                                               New York, NY 10020
7                                              Telephone: (212) 610-6300
8                                              Facsimile: (212) 610-6399

9                                              JOHN ROBERTI
                                               john.roberti@allenovery.com
10                                             ALLEN & OVERY LLP
                                               1101 New York Avenue NW
11                                             Washington, DC 20005
12                                             Telephone: (202) 683-3800
                                               Facsimile: (212) 610-6399
13
                                               Attorneys for Defendants Samsung SDI Co., Ltd.;
14                                             Samsung SDI America, Inc.; Samsung SDI Mexico
                                               S.A. De C.V.; Samsung SDI Brasil Ltda.; Shenzhen
15                                             Samsung SDI Co., Ltd.; Tianjin Samsung SDI Co.,
16                                             Ltd.; and Samsung SDI (Malaysia) Sdn. Bhd.

17

18

19

20

21

22

23

24

25

26
27

28
                                                 3
27   NOTICE OF FILING PROPOSED ORDER ON MOTION TO                    CASE NO. 3:07-CV-05944-JST
     VACATE OR CLARIFY 2010 STIPULATION & ORDER
28
            Case 4:07-cv-05944-JST Document 5510 Filed 06/14/19 Page 5 of 8




1
                                               /s/ Jeffrey L. Kessler
2                                              WINSTON & STRAWN LLP
                                               JEFFREY L. KESSLER
3                                              jkessler@winston.com
                                               EVA W. COLE
4
                                               ewcole@winston.com
5                                              200 Park Avenue
                                               New York, NY 10166
6                                              Telephone:      (212) 294-6700
                                               Facsimile:      (212) 294-4700
7

8                                              KEVIN B. GOLDSTEIN
                                               kbgoldstein@winston.com
9                                              35 W. Wacker Drive
                                               Chicago, IL 60622
10                                             Telephone:    (312) 558-5600
                                               Facsimile:    (312) 558-5700
11

12                                             WEIL, GOTSHAL & MANGES LLP
                                               DAVID L. YOHAI
13                                             david.yohai@weil.com
                                               ADAM C. HEMLOCK
14                                             adam.hemlock@weil.com
                                               DAVID YOLKUT
15                                             david.yolkut@weil.com
16                                             767 Fifth Avenue
                                               New York, NY 10153-0119
17                                             Telephone:    (212) 310-8000
                                               Facsimile:    (212) 310-8007
18
                                               Attorneys for Defendants Panasonic Corporation
19
                                               (f/k/a Matsushita Electric Industrial Co., Ltd.), and
20                                             MT Picture Display Co., Ltd.

21

22

23

24

25

26
27

28
                                                 4
27   NOTICE OF FILING PROPOSED ORDER ON MOTION TO                      CASE NO. 3:07-CV-05944-JST
     VACATE OR CLARIFY 2010 STIPULATION & ORDER
28
            Case 4:07-cv-05944-JST Document 5510 Filed 06/14/19 Page 6 of 8




1                                              /s/ John M. Taladay
                                               BAKER BOTTS LLP
2                                              JOHN M. TALADAY
                                               ERIK T. KOONS
3                                              1299 Pennsylvania Avenue, NW
                                               Washington, DC 20004-2400
4
                                               202.639.7700
5                                              202.639.7890 (fax)
                                               Email: john.taladay@bakerbotts.com
6                                              Email: erik.koons@bakerbotts.com
7                                              Attorneys for Defendants Koninklijke Philips, N.V.,
8                                              Philips North America Corporation, Philips
                                               Taiwan Limited, and Philips do Brasil, Ltda
9
                                                /s/ Kathy L. Osborn
10                                             FAEGRE BAKER DANIELS LLP
                                               KATHY L. OSBORN
11                                             Email: kathy.osborn@FaegreBD.com
12                                             300 N. Meridian Street, Suite 2700
                                               Indianapolis, IN 46204
13                                             Telephone: (317) 237-0300
                                               Facsimile: (317) 237-1000
14
                                               JEFFREY S. ROBERTS
15                                             Email: jeff.roberts@FaegreBD.com
16                                             3200 Wells Fargo Center
                                               1700 Lincoln Street
17                                             Denver, CO 80203
                                               Telephone: (303) 607-3500
18                                             Facsimile: (303) 607-3600
19
                                               Attorneys for Defendants Thomson SA and
20                                             Thomson Consumer Electronics, Inc.

21

22

23

24

25

26
27

28
                                                 5
27   NOTICE OF FILING PROPOSED ORDER ON MOTION TO                     CASE NO. 3:07-CV-05944-JST
     VACATE OR CLARIFY 2010 STIPULATION & ORDER
28
            Case 4:07-cv-05944-JST Document 5510 Filed 06/14/19 Page 7 of 8




1                                              /s/ Donald A. Wall
                                               SQUIRE PATTON BOGGS (US) LLC
2                                              DONALD A. WALL
                                               Email: donald.wall@squirepb.com
3                                              1 East Washington Street, Suite 2700
                                               Phoenix, AZ 85004
4
                                               Telephone: (602) 528-4005
5                                              Facsimile: (602) 253-8129

6                                              Attorneys for Defendants Technologies
                                               Display Americas LLC
7

8                                              /s/ Eliot A. Adelson
                                               KIRKLAND & ELLIS LLP
9                                              ELIOT A. ADELSON
                                               Email: eadelson@kirkland.com
10                                             555 California Street, 27th Floor
                                               San Francisco, CA 94104
11                                             Telephone: (415) 439-1413
12                                             Facsimile: (415) 439-1500

13                                             Attorneys for Defendants Hitachi Ltd., Hitachi
                                               Displays, Ltd. (n/k/a Japan Display, Inc.), Hitachi
14                                             Asia, Ltd., Hitachi America, Ltd., and Hitachi
                                               Electronic Devices (USA), Inc.
15

16                                             /s/ Christopher M. Curran
                                               WHITE & CASE LLP
17                                             CHRISTOPHER M. CURRAN
                                               ccurran@whitecase.com
18                                             LUCIUS B. LAU
                                               alau@whitecase.com
19
                                               DANA E. FOSTER
20                                             defoster@whitecase.com
                                               701 Thirteenth Street, N.W.
21                                             Washington, DC 20005
                                               tel.: (202) 626-3600
22                                             fax: (202) 639-9355
23
                                               Attorneys for Defendants Toshiba Corporation,
24                                             Toshiba America, Inc., Toshiba America
                                               Information Systems, Inc., Toshiba America
25                                             Consumer Products, L.L.C., and Toshiba America
                                               Electronic Components, Inc.
26
27

28
                                                 6
27   NOTICE OF FILING PROPOSED ORDER ON MOTION TO                     CASE NO. 3:07-CV-05944-JST
     VACATE OR CLARIFY 2010 STIPULATION & ORDER
28
               Case 4:07-cv-05944-JST Document 5510 Filed 06/14/19 Page 8 of 8




1                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
2                                    SAN FRANCISCO DIVISION
3

4    IN RE: CATHODE RAY TUBE (CRT)                       Case No.: 07-cv-05944 JST
     ANTITRUST LITIGATION
5                                                        MDL No. 1917

6                                                        [PROPOSED] ORDER VACATING 2010
     This document relates to:
                                                         STIPULATION AND ORDER
7
     ALL INDIRECT PURCHASER ACTIONS
8

9             Having reviewed the Motion to Vacate or Clarify the 2010 Stipulation and Order
10
     Modifying and Adopting Special Master’s Report, Recommendations and Tentative Rulings
11
     Regarding Defendants’ Joint Motion to Dismiss the Second Amended Complaint of the Indirect
12
     Purchaser Plaintiffs (the “2010 Stipulation and Order”) (ECF No. 799), and papers filed in
13

14   connection therewith, and having heard argument, and finding good cause, the Court hereby

15   GRANTS the Motion as follows:

16            1.    Paragraph 5 of the 2010 Stipulation and Order is vacated prospectively.
17
              2.    Except as provided in Paragraph 1 above, the 2010 Stipulation and Order is
18
     undisturbed. Without prejudice to the generality of the foregoing sentence, the Court does not
19
     vacate (a) Paragraphs 1-4 of the 2010 Stipulation and Order, or (b) Paragraph 5 of the 2010
20
     Stipulation and Order to the extent it authorized the filing of a Third Amended Complaint.
21

22
     _____________________
23   Honorable Jon S. Tigar
     United States District Judge
24

25   Dated:

26
27

28

27   PROPOSED ORDER ON MOTION TO                                          CASE NO. 3:07-CV-05944-JST
     VACATE OR CLARIFY 2010 STIPULATION & ORDER
28
